Title: To James Madison from Richard H. Wilcocks, 21 January 1804 (Abstract)
From: Wilcocks, Richard H.
To: Madison, James


21 January 1804, Philadelphia. Has determined to go to St. Croix “in the course of the ensuing Spring” and wishes to obtain the appointment as consul general to that and the neighboring islands possessed by Denmark, as the post “became vacant by the resignation of Mr. Henry Cooper.” Asks JM to present his application to the president. Can easily obtain a general recommendation from the commercial community of Philadelphia should that be deemed necessary. “It was my intention to have paid my Personal respects to the President and yourself but having understood from Mr Dallas that he intends setting out on monday for Washington and he having expressed himself kindly towards my application I have thought my presence would be unnecessary and avail myself with great pleasure to forward this letter to you by that Gentleman.”
 

   
   RC (DNA: RG 59, LAR, 1801–9, filed under “Wilcocks”). 2 pp.; docketed by Jefferson: “Wilcocks Richd H. to mr Madison. to be Consul St. Croix / a red hot Federalist, young & wild.”



   
   Pennsylvanian Henry Cooper, appointed consul at St. Croix in 1793, formally submitted his resignation in December 1802; when no successor was named, he continued to serve until he retired to Europe in late 1805. Wilcocks withdrew his application for the post in February 1805, recommending instead Cooper’s own choice, Edward Dewhurst, who was nominated on 11 Dec. 1804 but rejected by the Senate. Thomas Gamble of Pennsylvania was finally appointed in February 1807 (Senate Exec. ProceedingsJournal of the Executive Proceedings of the Senate of the United States of America (3 vols.; Washington, 1828)., 1:130–31, 476, 479, 2:49, 53; Cooper to JM, 18 Dec. 1802 and 7 Nov. 1806 [DNA: RG 59, CD, St. Croix, vol. 1]; Wilcocks to JM, 23 Feb. 1805 [DNA: RG 59, LAR, 1801–9, filed under “Dewhurst”]).



   
   On 23 Jan. 1804 Thomas FitzSimons wrote JM supporting Wilcocks’s appointment, noting that he was the son of the late John Wilcocks of Philadelphia (DNA: RG 59, LAR, 1801–9, filed under “Wilcocks”; 1 p.). On 7 Feb. 1804 Samuel Smith also wrote JM supporting Wilcocks’s application, commenting that “The politicks of his family have not been Such as we respect, but never Violent” (ibid.; 1 p.; docketed by Jefferson).


